DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.
 
Response to Amendment
In view of the amendment to the claims, the rejection of claims 1-13 under 35 U.S.C. 112a and 112b, as presented the previous Office Action, mailed February 22, 2022 has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1, 2, 4-11, 13 and 14 are currently pending.

Claim Objections
Claims 1, 4 and 10 are objected to because of the following informalities:  Claim 1 recites the limitation, “the central bonded portion” on lines 27-28.  Claim 10 similarly recites, “the central bonded portion” on lines 29-30.  It is clear that this is referring to “a central bonded portion of the first member.  For consistency, it is suggested to amend the claim limitation to recite, “the central bonded portion of the first member.”  
Claim 4 is also objected to as it does not end with a period, as per MPEP 608.01(m).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Upon further reconsideration, it is noted that the amendment to claim 13 reciting that “the pair of elongated regions are fixed to the first surface of the bag main body via the central bonded portion in an area between a pair of vertical folding lines” is seen to be new matter, because the specification does not clearly the pair of elongated regions as being connected to the central bonded portion in an area between a pair of vertical folding lines.  As shown in figure 4B, the pair of elongated regions 12 are not connected to the central bonded portion 11 but appear to be separated from the central bonded portion.  The pair of elongated regions 12, as shown in figure 4b appear to be connected to the first surface of the bag main body via a region that is bonded to the bag main body that is positioned below the central bonded portion.  Therefore, the rejection can be overcome by amending claim 13 to recite, “wherein the pair of elongated regions are fixed to the first surface of the bag main body by being connected to a region bonded to the first surface that is positioned below the central bonded portion and between a pair of vertical folding lines.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation, “wherein the central pull-up portion is not bonded to the bag main body except at a position distant from the central upper end portion.”  (see the last two lines of each claim).  The term “distant” is seen to be a relative term that is not clearly defined by the claims or specification, thus rendering the scope of the claim unclear as to what can be construed as “distant.”
Claim 1, lines 27-27 and claim 10, lines 25-26  also recite the limitation, “extend in a direction along the lateral sides of the bag main body.”  It is not clear as to what it means to extend in a direction along the lateral sides of the bag main body.  In view of Figure 3 of Applicant’s drawings, it is suggested to use the limitation, “toward” such that the rejection can be overcome by amending the claim limitation to recite, “extend in a direction toward the lateral sides of the bag main body.”  
Claims 2-9, 11, 13 and 14 are rejected based on their dependence to a rejected claim.
Claim 4 recites “and the at least one vertical folding line is formed int eh first member at a….” (see the last line).  The claim is  indefinite as the limitation appears to be missing elements.  
Claim 14 recites the limitation, “the lower end of the bag main body.”  This limitation lacks proper antecedent basis to the claim from which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 5, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Natsume (JP 2003267444) in view of Ohta (US 7128934).
Regarding claim 1, Natsume discloses an extraction bag (see the abstract - “filter bag) comprising: a bag main body formed of a water permeable filter sheet (figure 1, item 3); a plate member provided on an outer surface of the bag main body (see figure 2, item 5; figure 1); and an extraction material filled in the bag main body (see at least, paragraph 25 of the machine translation - “filled with coffee”; figure 4, item 34), wherein the bag main body includes a first surface and a second surface opposed to each other (see figure 1), and an upper side (see near item 6 of figure 1) at which edges of the first and second surfaces are joined together (see figure 1 at item 3a, 3b; paragraph 25 of the machine translation), the bag main body extending in (i) a lengthwise direction (see figure 1, the vertical direction), from the upper side to a lower side (3d), and (ii) a widthwise direction between lateral sides of the bag main body (figure 1, item 3), the lengthwise direction being orthogonal to the widthwise direction.
Natsume further teaches the plate member includes a first member on the first surface of the bag main body, and a second member on the second surface of the bag main body (see figure  2, item 5 - where the top item 5a is construed to be the second member and the lower 5a is construed to be the first member), and the first member and the second member being continuous with each other (see figure 2) via a first horizontal folding line (figure 1 and 2, item 6) extending along the upper side (see figure 1). 
Natsume further teaches that the first member includes a central bonded portion bonded to the first surface of the bag main body in a central portion of the first member (see figure 1 and 2, item 11a,11b; the lower 11, 11a, 11b of figure 2 is construed as the first member).  As shown in figure 2, Natsume further teaches that the plate includes a pair of elongated regions (Figure 2, 7, 8, item 25) that extend continuously from the first member to the second member through the first horizontal folding line (see figures 1, 2, 8 and 17, where item 25 is continuous through the folding line 6).    
The pair of elongated regions also include at least one vertical folding line extending between the pair of elongated regions (see figure 2, item 20, 8; figure 17, item 61a, 61b)  
The pair of elongated regions are also seen to be configured to be pulled out from the second surface of the bag main body so as to rotate around the first horizontal folding line and extend in a direction parallel to the lateral sides of the bag main body.  That is, in view of Natsume teaching a pair of elongated regions that are clearly able to be pulled out from the first and second surface of the bag main body, and as Natsume’s plate member is also a folded paper element (see paragraph 18 of the machine translation), it is seen that Natsume’s plate member would also clearly have been capable of being pulled out from the second surface of the bag main body to rotate around the first horizontal folding line and extend in a direction “along” the lateral sides of the bag main body.  As Natsume teaches the recited structural elements it is seen that Natsume would also have been configured for the above movement.  Additionally, because Natsume teaches vertical folding lines (20), it is seen that the pair of elongated regions “can be” folded along the vertical folding lines such that they would also have been rotated with respect to the bag main body around the at least one vertical folding line so as to move from a position sandwiching lateral sides of the central bonded portion along the widthwise direction of the bag main body and facing away from the first surface of the bag main body to a position facing toward each other.  That is, since the claim is directed to a product, and as Natsume teaches vertical fold lines as claimed, it is seen that Natsume would also have been configured to allow the pair of elongated regions to be rotated around the vertical folding lines (see figure 7, 8, 13).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Natsume discloses, wherein the second member (figure 2, the top 5a) includes, between the pair of elongated regions (25), a central upper end portion (see figure 2, near item 7) that extends from the first horizontal folding line (6) and is continuous with the pair of elongated regions via the at least one vertical folding line (figure 2, item 8) without being bonded to the bag main body (see paragraph 61, lines 694-695, where Natsume teaches that the opening portion 7 need not be bonded to the filter, thus suggesting that a central upper end portion 7, need not be bonded).   Natsume further teaches a central pull-up portion that is continuous (figure 2, 11a,11b) with the central upper end portion (7) via a folding line (9) and separated from the pair of elongated regions (cut line 12), and the central pull-up portion is bonded to the bag main body at a position “distant” from the central upper end portion (see paragraph 28, lines 318-320), where the term “at a position distant” has been construed as a position spaced from the central upper end portion.
Claim 1 differs from Natsume in specifically reciting that “the central pull-up portion is not bonded to the bag main body except at a position distant from the central upper end portion.” 
However, to be “distant” from the upper end portion is not seen to limit the particular distance between the bonded position and the central upper end portion (7).  Therefore, the claim reads on the region 11a,11b, being bonded except at a position that is spaced from the central upper portion.  In this regard, such a space can be any portion that is not bonded and thus would have been an obvious matter of engineering and/or design.   Nonetheless, Ohta teaches an extraction bag (figure 1, item 2; abstract) where a plate member (figure 3, item 18) can be secured to the extraction bag via an adhesive region (figure 3, item 12) that is positioned below a fold line 13 and thus would have been construed as being distant from the central upper end portion, such as item 5).  To thus modify Natsume and provide a bond that is distant from Natsume’s central upper end portion 7 would thus have been obvious to one having ordinary skill in the art as an obvious matter of design in view of Ohta’s teachings of an adhesive that can be spaced from an upper portion of the plate member, while still being secured to the filter sheet (2).
Regarding claim 10, it is noted that the claim is directed to a product.  As such the claim is directed to a hand-filled extraction bag and the bag main body is unfilled and an opening for filling an extraction material is provided in the bag. 
In this regard, Natsume discloses a bag that is unfilled, but has an opening for filling an extraction material (see figure 4, item 34 and paragraph 37 of the machine translation).  The remainder of the structure recited in claim 10 repeats the structure already discussed above with respect to claim 1.
Regarding claim 2, Natsume discloses that ends of the pair of elongated regions in the second member are continuous with each other via the at least one vertical folding line (see for instance, figure 2, item 20; see also figure 17).  It is noted that the claim does not limit the structure of “ends” and also does not limit the structure of “the at least one vertical folding line.”  Therefore, ends of each of the elongated portions 25 is seen to be continuous with each other via one of the folding lines (20).

Regarding claim 4, Natsume teaches wherein the lateral sides of the central bonded portion in the first member (see figure 2, lower item 5a, item 11 near cut line 12) are separated from the pair of elongated regions (because there is a cut line separating the right and left sides of the central bonded portion from the elongated regions 25). 
The at least one vertical folding line is formed in the first member at a position that is closer to the lower side of the bag main body than the central bonded portion.   It is noted however, that the claim does not limit what is “the lower side of the bag main body.”  Therefore, the region below 23a of the first member, can be construed as a lower “side” of the bag main body.  As the fold line 20 extends right to this region of the bag, it is seen that the fold line is closer to a lower side of the bag than the central bonded portion. 
It is additionally noted however, that it is not seen that patentability can be predicated on the particular dimensional relationship between the distance of the vertical fold line to a lower side of the bag compared to the central bonded portion, because it would have been within the routine skill of one having ordinary skill in the art to accordingly dimension the proportional distance of the fold line to the lower end of the bag and the central bonded portion, as an obvious matter of engineering and or design.   
Regarding claim 5, Natsume discloses that the central bonded portion in the first member (see figure 2, lower item 11b) is continuous with the elongated regions provided on lateral sides of the central bonded portion via the vertical folding lines (12).  That is, Natsume teaches that the line 12 can be a cut line (see paragraph 28, line 17) but Natsume also teaches cut lines as perforations (paragraph 27, lines 303-304; paragraph 25, lines 276-277).  To thus modify Natsume to use perforated cut lines as another expedient for providing the separation would have been an obvious substitution of one conventional expedient for another recognized for providing the similar function of causing separation.  Such a modification would also have been advantageous for preventing inadvertent movement of Natsume’s elongated portions.  It is noted that at paragraph 23, Applicant’s specification discloses that fold lines can be formed by perforation or half-cutting.
Regarding claim 11, Natsume teaches that the at least one vertical folding line extends in a direction that is oblique to the lengthwise direction of the bag main body (see item 20).
Regarding claim 13, the pair of elongated regions (25) as taught by Natsume are seen to be fixed to the first surface of the bag main body via the central bonded portion (11a 11b) “in an area” between “a pair of vertical folding lines,” such as vertical folding lines 20 or 26.  That is, a pair of vertical folding lines reads on any pair of vertical folding lines, such as at 26 or 20 of figure 1.  Between fold lines 26, the pair of elongated regions are fixed to the central bonding portion 11a as shown in figures 1, 5 and 6.  Additionally, Natsume the pair of elongated regions fixed to a central bonded portion, as discussed directly above, and further teaches at figure 3, item 32, that the pair of elongated regions are fixed to the first surface via adhesive (see paragraph 34 of the machine translation).  If it could have been construed that these adhesive regions were not “between a pair of vertical folding lines” then it is noted that modification of Natsume to thus move the position of the adhesive portions that fix the pair of elongated regions to the first surface would have been an obvious rearrangement of parts which would not have provided a patentable distinction over the prior art.
Regarding claim 14, as shown in figure 4, Natsume can be construed as teaching that there is an opening provided at the lower end of the bag main body, where the lower end of the bag main body can be construed as a lower end region of the bag main body.  Additionally however, it would have been obvious to one having ordinary skill in the art to modify Natsume, so as to provide an opening on the edge, such as near item 25 of figure 4, as an obvious rearrangement of the specific location of the opening used for filling, prior to sealing. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1, above which relies on Natsume (JP 2003267444) as the primary reference, and in further view of Rambold (US 3215533).
Further regarding claim 5, Natsume and Ohta have been relied on as already discussed above in the previous rejection of claim 5.  
It is noted that Rambold has only been further relied on to evidence that it has been conventional to provide removable portions of a holder for an extraction bag, where the removable portions of the holder can be scored (column 3, lines 68-73) with subsequent removal.  
To thus modify the combination to use perforated cut lines as another expedient for providing the separation would have been an obvious substitution of one conventional expedient for another recognized for providing the similar function of causing separation.  Such a modification would also have been advantageous for preventing inadvertent movement of Natsume’s elongated portions.  


Claims 6-7 is/are rejected under 35 U.S.C. 103 being unpatentable over the combination as applied to claim 1, above which relies on Natsume (JP 2003267444) as the primary reference, and in further view of Saitoh (US 20040168578).
Regarding claim 6, the claim differs from the combination in specifically reciting, “wherein the first member includes a reinforced portion bonded to the bag main body in a region closer to the lower side of the bag main body than the elongated region.”
The claim is not seen to be limiting as to what is the “reinforced portion bonded to the bag main body”
In any case, Saitoh teaches providing reinforced parts (9) bonded to the bag main body portion (see figure1a, item 19; figure 4a, item 9), which are pasted to the outside surface of the bag main body around the peripheral parts of the plate-like holding member (see the abstract; paragraph 44) for the purpose of providing added support when opening the extraction bag (see paragraph 50).  As shown in figure 1A, item 19 of Saitoh is closer to a lower side of the bag than the removable elongated portions (14).  To thus modify the first member of Natsume and to similarly include a reinforced portion bonded to the bag main body region that can extend closer to a lower side of the bag main body than the elongated region would have been obvious to one having ordinary skill in the art, for the similar purpose of also controlling how much the extraction bag can open, while also providing added support to the extraction bag.
Regarding claim 7, in view of Saitoh as discussed above with respect to claim 6, the combination teaches providing the first member with a reinforced portion that is bonded to the bag main body in an outer peripheral portion of the elongated regions.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 7 above, which relies on Natsume (JP 2003267444) as the primary reference, and in further view of Omori (JP 2004242847).
Regarding claim 8, the claim differs from Natsume in specifically reciting that the reinforced portion extends to the second member through the upper side.
Saitoh teaches that both first and second members can have reinforced regions (see figure 1A, 1B, item 19).  Omori further teaches a reinforced portion that is bonded to the bag main body in an outer peripheral portion of the elongated regions, and that extends from the first member to the second member (see figure 2 and 3, item 15, 19, 39 and the abstract; see also paragraph 17 of the machine translation) and that the reinforced portion extends to the second member through the  upper side of the bag main body (see figure 2 and 3, item 39 that extends over the folded portion of the filter bag main body). 
As Natsume already teaches the first and second members as part of the plate member, to thus modify the Natsume / Saitoh combination, which teaches a reinforced portion bonded to the bag main body in an outer peripheral portion of the pair of elongated regions and to extend the reinforced outer peripheral portion to the second member through the upper side would have been obvious to one having ordinary skill in the art for the purpose of providing added support to the second member of the plate member as well as for further facilitating opening of the extraction bag.


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1, above which relies on Natsume (JP 2003267444) as the primary reference, and in further view of in view of Klinar (US 20050092185).
Regarding claim 7, Natsume teaches the first member including outer peripheral portions of the pair of elongated regions are bonded to the bag main body (see figure 3, item 32).  
Claim 7 differs from the combination in specifically reciting that the outer peripheral portions are “reinforced.”  
However, Klinar teaches that the plate like portions secured to the filter bag can be made from reinforced paper (see paragraph 20).  It would have been obvious to one having ordinary skill in the art that reinforced paper or cardboard would provided added strength to the plate-like member.  As Natsume already teaches that the plate member can be made of a cardboard material, to thus modify Natsume and to use reinforced paper or cardboard would have been obvious to one having ordinary skill in the art, for the purpose of providing added strength to the plate member.  In view of this modification, the combination would also teach that the first plate member includes a reinforced portion bonded to the bag main body in an outer peripheral portion of the elongated regions, because Natsume already teaches that the outer peripheral portion of the elongated region is bonded to the bag main body.
Regarding claim 8, as Klinar teaches that the plate itself can be made from a reinforced paper or cardboard and thus extends to the second member through the upper side, and as Natsume already teaches the plate member forming a first and second member, the combination suggests that the reinforced portion is extended to the second member.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1, above which relies on Natsume (JP 2003267444) as the primary reference, and in further view of Kitagawa (US 4715271) or Ohta (US 7128934)
Regarding claim 9, Natsume teaches a hooking portion that can be construed as L-shaped (see figure 10, item 41a and 41b - each of which are L-shaped).  Claim 9 is not limiting as to the L-shape hooking portions being on each of the elongated regions of the pair of elongated regions.
Natsume is not specific as to whether the L-shape hooking portions are on lateral side portions of the pair of elongated regions.  
Nonetheless, Kitagawa teaches an L-shape hooking portion (see figure 2, item 7; figure 6, item 7) on lateral sides of the plate portion that rests on a cup, where the L-shape hooking portions can be useful for hooking onto differing sized cups (column 1, lines 5-10).  Ohta also teaches hooking portions that can be construed as having an L-shape (see figure 6, 7, item 22, 23) used for securing the plate member to the cup (column 8, lines 36-48).  
To thus modify the combination and to have an L-shape hooking portion on lateral side portions of each of the pair of elongated regions would have been obvious to one having ordinary skill in the art so as to be able to securely position the extraction bag against differing sized cups. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 10 above, which relies on Natsume (JP 2003267444) as the primary reference, and in further view of Bauer (DE102004040377).
Regarding claim 14, as shown in figure 4, Natsume can be construed as teaching that there is an opening provided at the lower end of the bag main body, where the lower end of the bag main body can be construed as a lower end region of the bag main body.  Furthermore, Bauer teaches filling and sealing of bags, where such a filling operation results in an opening being positioned on a lower end (figure 1, item 17) of the formed bag (see figure 5).  Therefore, to modify Natsume so as to provide an opening at a lower end would thus have been obvious to one having ordinary skill in the art, as an obvious rearrangement of the position of the opening based on how it was desired to fill the extraction bag with contents.  


Response to Arguments
On pages 8-9 of the response, Applicant urges that the claimed central pull up portion is not bonded to the bag main body except at apposition distant from the central upper end portion, while Natsume’s alleged central pull-up portion is entirely bonded to the bag main body.
This is not seen to be sufficient to overcome the rejection because the claim is not seen to limit what can be construed as the bond being “distant from the central upper end portion.”  That is, the claim is seen to read on the central pull up portion being not bonded except at a region that is distant from the central upper end portion, where the claim does not limit what is the position (i.e. region) that is bonded, and also does not limit how distant the bonded position is from the central pull-up portion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792